Title: From George Washington to Thomas West, 5 July 1779
From: Washington, George
To: West, Thomas


        
          Sir
          New Windsor July 5th 1779.
        
        Your letter of the 10th Ulto by the Post did not reach my hands till yesterday—Although I have received money on my own account in discharge of Bonds, Mortgages &ca at the present depreciated price

of it (by which, in some instances, I have not, in reality, got a shilling in the pound, though nominally the whole Sum) I can never consent to receive it as an Executor for others without a proper allowance unless the Laws of the State should compel it; of which you have the means of information more in your power than I have, & will act accordingly.
        I do not recollect enough of Colo. Thos Colvills Will to remember who were the residuary Legatees; I thought his relations in England had been so—but be this as it may, the case is not altered by it; & I think Mr Moody, before a conveyance is made him, should pay the real, not nominal value of the purchase—without this I shall never (unless matters appear to me in a different point of light than they do at present) agree to make Deeds untill compelled by a suit in chancery.
        Before I conclude let me entreat you to have the Accts of that Estate put in the best Order imaginable—and every Voucher, Paper, and memerandum which tends to explain, or can any ways illucidate matters, carefully selected; as I am very anxious, or shall be so the moment it is in my power, to have a final settlement of my Executorship of that Estate in order to obtain a discharge from the trust. I am Sir Yr Most Obedt Servt
        
          Go: Washington
        
      